DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 01/21/2019.
Claims 1-2 are pending of which claims 1 and 2 are the base independent claims.
ABSTRACT
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
“comprising” and Applicant’s abstract should comply with what is detailed in MPEP 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2019, 02/26/2020, 04/28/2020 and 09/08/2020 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yung (WO 2017/074042) and in view of Lee et al (US 2019/0150071) claiming benefit to and fully-supported by prosionally-filed application number No. .

Regarding claim 1 and 2, Yung’042 discloses a method performed by a user equipment(UE) (see fig.8, UE 900, which shows UE 900 with transceiver for receiving and processor for processing) comprising:
receiving a change indication for a system information block (SIB) from system information which is broadcast periodically(see fig.6, change notification over BCCH, see fig.7, S100, see para.82, which discusses the network may broadcast indication of system information change per system information category);
if the change indication is different from a stored value of the SIB(see para.83, which discusses the UE may verify whether the stored system information remains valid  and if there is a change in value of the legacy systeminforvalueTAG in SystemInformationBlockType 1, see table 1), considering the SIB as invalid (see para.83, which discusses UE may consider the associated stored system information in the specific category invalid, see para.84-86);
if the SIB is stored(see para.83, which discusses the UE may verify whether the stored system information remains valid  and if there is a change in value of the legacy systeminforvalueTAG in SystemInformationBlockType 1, see table 1)  and invalid(see para.83, which discusses UE may consider the associated stored system information in the specific category invalid, see para.84-86); and
if the SIB is stored(see para.83, which discusses the UE may verify whether the stored system information remains valid  and if there is a change in value of the legacy systeminforvalueTAG in SystemInformationBlockType 1, see table 1) and invalid(see para.83, which discusses UE may consider the associated stored system information in the specific category invalid, see para.84-86) and is broadcast (see para.82, see fig.6, which shows BCCH), acquiring the SIB from a corresponding system information window (S 1-window) (see fig.6, see 53-54, which discusses the UE acquires the new system information from the start of next modification period/window, see fig.7, s120, see table 1, UE acquires the SI message that change when value is different).
As discussed above, although Yung’042 discloses receives system information block and determines whether valid or invalid (see para.82-85, table 1), Yung’042 does not explicitly show the use of “is indicated as not broadcast, acquiring the SIB by sending a system information acquisition request” as required by present claimed invention.  However, including “is indicated as not broadcast, 
In particular, in the same field of endeavor, Lee’071 teaches the use of is indicated as not broadcast(see fig.10, para.0120-0121, which discusses UE may determine whether one or more essential SIBs are not broadcast in a cell), acquiring the SIB by sending a system information acquisition request(see fig.10, see para.0121, which discusses when it is determined that one or more essential are not broadcast in the cell, the UE may transmit a first system information request to the RAN, see fig.12, at least 1250-1260, see fig.16).
In view of the above, having the system of Yung’042 and then given the well-established teaching of Lee’071, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yung’042 to include “is indicated as not broadcast, acquiring the SIB by sending a system information acquisition request” as taught Lee’071, since Lee’071 stated in para.0008+ that such a modification would provide an efficient system that acquires system information that efficiently utilizes radio resources.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474